DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6, 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeuchi (US 20190238986 A1).

With respect to claim 1, Ikeuchi discloses an apparatus, comprising: 
a display panel (fig.1 #6; figs.2-5 #8; Par.[0033]) configured to display an image (Par.[0031]); 
a vibration apparatus (fig.5 #10; Par.[0046-0051]) disposed at a rear surface of the display panel to vibrate the display panel and to generate sound via the display panel (Par.[0034]); and 
an adhesive member (Par.[0057] “adhesive member”) and a connection member (fig.5 #50; Par.[0058]) between the display panel and the vibration apparatus (Par.[0057] connectors #50 are fixed to plates #46 and #48 via an adhesive member).

With respect to claim 2, Ikeuchi discloses the apparatus of claim 1, further comprising a plate (fig.5 #46) disposed at the rear surface of the display panel, wherein the adhesive member is between the plate and the vibration apparatus, and wherein the connection member is between the adhesive member and the vibration apparatus (Par.[0055-0057]).
 
With respect to claim 5, Ikeuchi discloses the apparatus of claim 2, wherein: the plate comprises one or more of a single nonmetal material, a composite nonmetal material, and a metal material, and the single nonmetal material or the composite nonmetal material comprises one or more of wood, plastic, glass, cloth, paper, and leather (Par.[0054]).

With respect to claim 6, Ikeuchi discloses the apparatus of claim 1, further comprising a plate (fig.5 #46), wherein: the plate comprises a metal material, and the connection member comprises a metal material oxidized from the plate (Par.[0054]).
With respect to claim 11, Ikeuchi discloses the apparatus of claim 1, wherein the connection member is hardened by a reaction with the adhesive member at a curing temperature of 80 0C or more to 100 0C or less, and wherein a cross-linking reaction of the adhesive member is induced by the connection member (Par.[0057]).

With respect to claim 12, Ikeuchi discloses an apparatus, comprising: 
a vibration member (fig.1 #6; figs.2-5 #8; Par.[0033]); 
a vibration apparatus (fig.5 #10; Par.[0046-0051]) disposed at the vibration member to generate sound via the vibration member (Par.[0034]); and 
an adhesive member (Par.[0057] “adhesive member”) and a connection member (fig.5 #50; Par.[0058]) between the vibration member and the vibration apparatus (Par.[0057] connectors #50 are fixed to plates #46 and #48 via an adhesive member).

With respect to claim 13, Ikeuchi discloses the apparatus of claim 12, wherein: the vibration member comprises a plate (fig.5 #46), the plate comprises one or more of a single nonmetal material, a composite nonmetal material, and a metal material, the single nonmetal material or the composite nonmetal material comprises one or more of wood, plastic, glass, cloth, paper, and leather (Par.[0054]), the adhesive member is between the connection member and the plate, and the connection member comprises a metal oxide (Par.[0057] connectors #50 are fixed to plates #46 and #48 via an adhesive member).

With respect to claim 14, Ikeuchi discloses the apparatus of claim 12, wherein: the vibration member comprises a plate (fig.5 #46) having a metal material, and the connection member comprises a metal material oxidized from the plate (Par.[0054]).

With respect to claim 15, Ikeuchi discloses the apparatus of claim 12, wherein the vibration member comprises one or more of a vehicle interior material, a vehicle glass window, a building ceiling, a building interior material, a building glass window, an aircraft interior material, and an aircraft glass window, a light emitting diode lighting panel, an organic light emitting lighting panel, an inorganic light emitting lighting panel, and a display panel including a plurality of pixels configured to display an image (Par.[0031]).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 19-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kagawa et al (US 20220238787 A1).

With respect to claim 19, Kagawa discloses a vibration apparatus, comprising: 
a vibration portion (fig.1 #12,14,16; Par.[0008-0009] application of a driving voltage to the piezoelectric #12 and electrode layers #14,16 provides a vibration of the layers); 
a first protection member (fig.1 #18) disposed at a first surface of the vibration portion (Par.[0056]); 
a second protection member (fig.1 #20) disposed at a second surface different from the first surface of the vibration portion (Par.[0056]); 
a connection member (fig.1 #32) disposed over the first protection member (Par.[0058]); and 
an adhesive member disposed over the connection member (Par.[0160-0161] connection member #32 may be bonded to first lead-out electrode #34 via an adhesive layer over the connection member).

With respect to claim 20, Kagawa discloses the vibration apparatus of claim 19, wherein the connection member comprises a metal oxide (Par.[0092-0094][0155-0156]).

With respect to claim 21, Kagawa discloses the vibration apparatus of claim 19, further comprising a plate (fig.10 #50) disposed at the vibration portion, wherein the connection member is between the plate and the adhesive member (Par.[0231]).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeuchi (US 20190238986 A1) in view of Kagawa et al (US 2022/0238787 A1).

With respect to claim 3, Ikeuchi discloses the apparatus of claim 1, however does not disclose expressly wherein the vibration apparatus comprises: a vibration portion; a first protection member disposed at a first surface of the vibration portion; a second protection member disposed at a second surface different from the first surface of the vibration portion; a first electrode layer between the vibration portion and the first protection member; and a second electrode layer between the vibration portion and the second protection member, and wherein the connection member is between the first protection member and the adhesive member.
Kagawa discloses an apparatus comprising a vibration portion (fig.1 #12,14,16; Par.[0008-0009] application of a driving voltage to the piezoelectric #12 and electrode layers #14,16 provides a vibration of the layers); a first protection member (fig.1 #18) disposed at a first surface of the vibration portion (Par.[0056]); a second protection member (fig.1 #20) disposed at a second surface different from the first surface of the vibration portion (Par.[0056]); a first electrode layer (fig.1 #14) between the vibration portion and the first protection member; and a second electrode layer (fig.1 #16) between the vibration portion and the second protection member, a connection member (fig.1 #32) disposed over the first protection member (Par.[0058]); and an adhesive member disposed over the connection member (Par.[0160-0161] connection member #32 may be bonded to first lead-out electrode #34 via an adhesive layer over the connection member).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to use the apparatus of Kagawa to vibrate the display panel of Ikeuchi.  the motivation for doing so would have been to provide a thin piezoelectric film vibration apparatus to decrease the depth of the display device. 

With respect to claim 4, Ikeuchi discloses the apparatus of claim 3, however does not disclose expressly wherein the first protection member comprises: a base member; and an adhesive layer disposed at a first surface of the base member, wherein the adhesive layer contacts the vibration portion.
Kagawa discloses wherein the first protection member comprises: a base member (fig.1 #18); and an adhesive layer disposed at a first surface of the base member, wherein the adhesive layer contacts the vibration portion (Par.[0113-0114] an adhesive bonding layer may be provided on both sides of electrode layers #14,16).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to use the apparatus of Kagawa to vibrate the display panel of Ikeuchi.  the motivation for doing so would have been to provide a thin piezoelectric film vibration apparatus to decrease the depth of the display device. 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeuchi (US 20190238986 A1) in view of Ham et al (US 20190129231 A1).

With respect to claim 10, Ikeuchi discloses the apparatus of claim 3, however does not disclose expressly wherein: the display panel comprises a first region and a 
second region, the vibration apparatus comprises a first vibration device to vibrate the first region and a second vibration device to vibrate the second region, and each of the first vibration device and the second vibration device comprises the connection member and the adhesive member.
Ham discloses a display panel comprising a first region and a second region, the vibration apparatus comprises a first vibration device (fig.4 #2000) to vibrate the first region and a second vibration device (fig.4 #2000) to vibrate the second region (Par.[0088-0096]).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to provide first and second vibrations devices within the display of Ikeuchi, as performed by Ham. The motivation for doing so would have been vibrate multiple regions of the display panel. 

Allowable Subject Matter
Claims 7-9, 16-18 and 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al (US 20190045286 A1) discloses a display apparatus. 
Marchant (US 20220312119 A1) discloses a moving magnet actuator with voice coil. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON R. KURR
Primary Examiner
Art Unit 2654



/JASON R KURR/Primary Examiner, Art Unit 2654